DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Final Office action.  In response to Examiner’s Non-Final Action of 07/07/2020, Applicant, on 12/07/2020, amended Claims 1, 2, 7, 8, 11, 16 and 56. Claims 3, 4, 10, 17, 18, 20, 23-25 and 57-62 are as originally or previously presented but deemed amended, since they depend from independent Claims 1 and 56. 
Claims 1-4, 7-8, 10-11, 16-18, 20, 23-25 and 56-62 are pending in the current application and have been rejected below.



Response to Amendment

3.	Applicant’s amendments and arguments are acknowledged.

4.	Prior Claim Objections withdrawn, and New Claim Objection added in light of Applicant’s amendments. 

5.	Prior 35 USC §112 rejection withdrawn, and new 35 USC §112 rejection added in light of Applicant’s amendments. 

6.	The 35 USC §101 rejection of Claims maintained despite Applicant’s arguments and amendments. 

7.	The prior 35 USC §103 rejection withdrawn in light of Applicant’s amendments and arguments. 



Claim Objections

8.	Claim 1 objected to because of the following typographical error: Claim 1 recites "by operation of a attributes score calculator" at line 12, instead of "by operation of an attributes score calculator".
Appropriate correction is required. 



Claim Rejections - 35 USC § 112

9.	The following is a quotation of 35 U.S.C. 112 (b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	Claims 8 and 56 rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites "said secondary category attributes" at lines 2-3; and Claim 56 recites "said display surface" at lines 7-8. 
These elements lack sufficient antecedent basis in the Claims. 
In the interest of compact prosecution, Examiner is interpreting these elements to read "a display surface" respectively.



Claim Rejections - 35 USC § 101

11.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

12.	Claims 1-4, 7-8, 10-11, 16-18, 20, 23-25 and 56-62 rejected under 35 U.S.C. 101 because, although they are drawn to a statutory category of system (machine), they are also directed to a judicial exception (an abstract idea) without significantly more.   

13.	Claim 1 recites assess user first category attributes associated with an occupation; transform said user first category attributes into user first category attributes scores on a common scale by operation of a[n] attributes score calculator; retrieve user first category attributes scores; retrieve standardized occupation first category attributes scores associated with said occupation; correlate said user first category attributes scores to said standardized occupation first category attributes scores to generate a first category attributes scores correlation ratio; and generate a user-occupation fit score, which is an abstract idea of Certain Methods of Organizing Human Activity, particularly fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations), because determining a fit between an individual and an occupation is a business activity for mitigating economic risk. Claim 56 recites a similar abstract idea with regard to organizational fit (which is also a business activity for mitigating economic risk). Further, Claim 1 recites:

    PNG
    media_image1.png
    69
    213
    media_image1.png
    Greyscale
 ;
 and Claim 56 recites:

    PNG
    media_image2.png
    60
    216
    media_image2.png
    Greyscale
 , 
which are both abstract ideas of Mathematical Concepts, particularly mathematical 
The judicial exception is not integrated into a practical application because the Claims, including additional elements such as a processor; a non-transitory memory element; a computer readable program code contained in said non-transitory memory element; a graphical user interface on a display surface, program code, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by paragraphs 30, 32-34 and 36-37 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent Claims 4, 8, 24-25 and 61-62 are directed to determining user fit to an occupation or workplace. The processes in these Claims, such as said user-occupational fit score is in a range of from 0 to 1, wherein said user first category attributes comprise user interests, and wherein said second category attributes comprise user values, wherein 0 equates to no occupational fit and 1 equates to perfect occupational fit; wherein said plurality of organization users comprises a pre-selected subpopulation of organization users; wherein said workplace preferences scores comprise pre-selected workplace preferences scores, are extensions of the abstract 
Dependent Claims 4, 8, 24-25 and 61-62 do not include additional elements, and these claims therefore fail to apply the judicial exception in a meaningful way that provides an inventive concept so as to transform the claims into patent-eligible subject matter.
Dependent Claims 2-3, 7, 10-11, 16-18, 20, 23 and 57-60 do not integrate the judicial exception into a practical application because the Claims, including additional elements such as those above, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
Dependent Claims 2-3, 7, 10-11, 16-18, 20, 23 and 57-60 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by paragraphs 30, 32-34 and 36-37 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).




Response to Arguments

14.	Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive with regard to the 35 U.S.C. 101 rejection. With regard to the 35 U.S.C. 103 rejection, Examiner finds the arguments persuasive as to the amended claim language, and has therefore withdrawn the 35 U.S.C. 103 rejection.

15.	With regard to the 35 U.S.C. 101 rejection, Applicant argues (at pp. 10-12) that "the claims of this application represent specific implementations, not basic tools", by analogy with DDR Holdings, Enfish, and McRO, and therefore the claims would not "unduly pre-empt basic tools of science" (and should thus be eligible under 35 U.S.C. 101).
Examiner respectfully disagrees. As noted at MPEP 2106.04(I), "While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016)". Examiner notes that the court was concerned not only with the monopolistic preemption of broad areas, but also with the preemption of judicial exceptions in more narrowly constrained abstract ideas. The claimed invention may fall under the latter category, but it is still a judicial exception as an abstract idea. A claim cannot avoid the preemption concern by limiting itself to a particular technological environment - see Alice, 134 S. Ct. at 2357-58 (limiting an abstract idea to computer environment does not mitigate preemption concerns).

16.	Applicant argues (at p. 13) that "Examiner .. merely recites the elements of Claims 1 and 56 and appends .. the conclusory statement" that they are an abstract idea of Certain Methods of Organizing Human Activity, without substantive analysis.
Firstly, Examiner notes that an explanation is clearly provided as to why the recited claim language is an abstract idea of Certain Methods of Organizing Human Activity (that occupational or organizational fit is a business activity for mitigating economic risk), at paragraph 13 above in this Office Action; the fact that the language is also an abstract idea of Mathematical Concepts is self-evident from the mathematical equations incorporated into the amended claims. Secondly, the courts consider the determination of whether a claim is eligible (which involves identifying whether an exception such as an abstract idea is being claimed) to be a question of law - see MPEP 2106.07(a)(III). 

17.	Applicant argues (at pp. 13-17) that "Claims 1 and 56 achieve an improvement in the usability and functionality of a computer", "do not recite a fundamental economic princip[le] as asserted by Examiner" at step 2A, Prong 1 of the 2019 PEG, and are directed to "a technological improvement in a computer or the technical field of person to occupation and/or organizational fit", not to an abstract idea.
Examiner respectfully disagrees. As noted by the Court, any transformation from the use of computers or the transfer of content between computers is merely what computers do and does not change the analysis. See Ultramercial 772 F.3d at 716-717 (citing Alice, 134 S.Ct. at 2357). The Claims recite abstract ideas of Certain Methods of Organizing Human Activity and Mathematical Concepts at step 2A, Prong 1 of the analysis under the 2019 PEG, and merely use the computer as a tool to implement the abstract idea, as explained at paragraph 13 above in this Office Action.

18.	Applicant argues (at pp. 17-19) that the claims integrate the abstract idea into a practical application of the abstract idea at step 2A, Prong 1 of the analysis, because the Specification describes an improvement to conventional technology and the technical field of the application.
Examiner respectfully disagrees. Firstly, the improvements listed by Applicant are to the abstract idea itself, not to a technology or technical field; however, the Court noted: "We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete" Ultramercial v. Hulu (772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014)). Secondly, the computer is merely used as a tool to implement the abstract idea, which is insufficient to integrate the abstract idea into a practical application at Prong 2 of the 2019 PEG (see MPEP 2106.05(f)).

19.	Applicant further argues (at pp. 19-21) that the claim language, when taken as a whole, includes additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea) at step 2B of the analysis under the  2019 PEG.
Examiner respectfully disagrees. As noted by the Court, additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly") - see MPEP 2106.05(b)(II). 
The additional elements do not recite anything that is beyond conventional and routine use of computers, which is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f). The additional elements are thus insufficient to overcome the 35 U.S.C. 101 rejection at step 2B. The necessary evidence required under Berkheimer for the nature of the additional elements is presented at paragraph 13 above in this Office Action. 

20.	The remainder of Applicant's arguments pertaining to the prior 35 U.S.C. 103 rejection are moot, since the 35 U.S.C. 103 rejection has been withdrawn.



Conclusion

21.	Applicant's amendment necessitated any new ground(s) of rejection presented in this Office Action. See MPEP §706.07(a). 

22.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .


/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623